DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneda (WO 2016/072281, PCT Pub date: 5/12/2016). 
Regarding 1, Kaneda discloses that an image sensor comprising:
a substrate 44 having a first surface and a second surface opposite to the first surface (Fig. 4);
a first dummy pixel 2DA having a photodiode PD1 PD2 disposed in the substrate 44 (Fig. 4);
a second dummy pixel 2DB having a photodiode PD1 PD2 disposed next to the first dummy pixel in the substrate (Fig. 3);
a first dummy pixel separation structure 46 & 47 disposed  between the first dummy pixel 2DA (Fig. 3-5) and the second dummy pixel 2DB; and
a first pixel separation contact 54 & 53a having a bottom surface and a top surface opposite to the bottom surface, the bottom surface being disposed on the photodiode PD1 of 
Reclaim 2, Kaneda discloses that the first pixel separation contact 54 & 54a partially covers the first dummy pixel (Fig. 4).
Reclaim 3, Kaneda discloses that the first pixel separation contact fully covers the first pixel separation contact (Fig. 5).
Reclaim 4, Kaneda discloses that a first insulating layer 41 on the first dummy pixel and the first dummy pixel separation structure; and
a second insulating layer 47 on the first insulating layer 47, wherein the first pixel separation contact 45 is surrounded by the first insulating layer and the second insulating layer (Fig. 4).
Reclaim 7, Kaneda discloses that a plurality of pixel regions disposed in the substrate, wherein the first pixel separation contact is disposed on one side of the plurality of pixel regions (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 11-12, & 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (WO 2016/072281, PCT Pub date: 5/12/2016) in view of Koo et al. (US 2014/0246707).
Reclaims 6 & 11, Kaneda fails to specify that a negative voltage is simultaneously applied both to the first pixel separation structure and the first dummy pixel separation structure.
However, Koo suggests that a negative voltage is simultaneously applied both to the first pixel separation structure and the first dummy pixel separation structure (para. 0053).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Kaneda with a negative voltage is simultaneously applied both to the first pixel separation structure and the first dummy pixel separation structure as taught by Koo in order to improve a dark current property of the image sensor (para. 0053) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	 

Reclaim 14, Kaneda & Koo disclose that an image sensor comprising:
a substrate 44 having a first surface and a second surface opposite to the first surface;
an active pixel region 2x including a first pixel region, a first pixel separation structure 46 & 47,  and a first pixel separation contact 54 & 53a (Fig. 5); and
a dummy pixel region 2DA including a first dummy pixel and a second dummy pixel 2DB, a second pixel separation structure 46 & 47 (Fig. 3-5), and a second pixel separation contact 54 & 53a disposed on one side of the active pixel region, wherein the first pixel separation contact is disposed on the first pixel separation structure, wherein the first dummy pixel has a photodiode PD in the substrate 44, the second dummy pixel 2DB has a photodiode in the substrate PD and a bottom surface of the second pixel separation contact 54 is disposed on the photodiode of the first dummy pixel 2DA, the photodiode PD1-2 of the second dummy pixel 2DB and the second pixel separation structure 46-47, wherein a top surface of the second pixel separation contact 54 or 53d is not in contact with the photodiode PD1 and the second pixel separation structure 46-47, and wherein a negative voltage is simultaneously applied both to the first pixel separation (Koo, para. 0053) contact and the second pixel separation contact.
Reclaim 15, Kaneda & Koo disclose that the first pixel separation contact fully covers the first pixel separation structure and the second pixel separation contact fully covers the second pixel separation structure (Fig. 4, Kaneda).

Reclaim 17, Kaneda & Koo disclose that the first pixel separation contact partially covers the first pixel region and the second pixel separation contact partially covers the first dummy pixel (Fig. 4-5, Kaneda).
Reclaim 18, Kaneda & Koo disclose that the second pixel separation structure extends from the first surface to the second surface and the second pixel separation structure is not connected to the second surface (Fig. 4-5, Kaneda).
Reclaim 19, Kaneda & Koo disclose that the second pixel separation structure is connected to the first surface and the second surface.
Claims 8-10, 13, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda (WO 2016/072281, PCT Pub date: 5/12/2016).
Reclaim 20, Kaneda discloses that an image sensor comprising:
a plurality of pixel regions disposed in a substrate (Fig. 3);
a first dummy pixel 2DA having a first photodiode PD1 or 2 disposed in the substrate, the first dummy pixel being surrounded by the plurality of pixel regions (Fig. 3);
a second dummy pixel 2DB having a second photodiode, the second dummy pixel being disposed next to the first dummy pixel 2DA in the substrate and surrounded by the plurality of pixel region (Fig.3)
a first dummy pixel separation structure 47 & 46 disposed between the first dummy pixel 2DA and adjacent one of the plurality of pixel regions (Fig. 3);

a third dummy pixel 2DA or 2DB having a second photodiode PD1-2 disposed in the substrate, the third dummy pixel being on one side of the plurality of pixel regions;
a second dummy pixel separation structure 46 & 47 disposed between the third dummy pixel and one of the plurality of pixel regions; and
a second pixel separation contact 54 & 55 having a bottom surface and a top surface, the bottom surface of the second pixel separation contact being on the third photodiode and the second dummy pixel separation structure, wherein the top surface of the first pixel separation contact is faces away from with the first photodiode, the second photodiode and the first dummy pixel separation structure, and  wherein the top surface of the second pixel separation contact is faces away from third with the second photodiode and the second dummy pixel separation structure (Fig. 4, note duplication of the same pixels are obvious because enhance more preferable pixel for detecting a focal point by using a dummy pixels (para. 0082) see modified Fig. below).
Reclaim 8, Kaneda discloses that a third dummy pixel disposed on other side of the plurality of pixel regions;
a third dummy pixel separation structure disposed next to the second dummy pixel; and a second pixel separation contact disposed on the third dummy pixel and the second dummy pixel separation structure (modified Fig. 3 below).

Reclaim 10, Kaneda discloses that the second pixel separation contact fully covers the second pixel separation contact (Fig. 5).
Reclaim 13, Kaneda discloses that the first dummy pixel separation structure is connected to the first surface and the second surface (Fig. 4).


    PNG
    media_image1.png
    708
    1404
    media_image1.png
    Greyscale

Response to Arguments
With respect to rejected claims under 35 U.S.C. 102 or 103, applicant argues that “Kaneda does not teach or suggest a first pixel separation contact having a bottom surface that is “disposed on the photodiode of the first dummy pixel ... and the first dummy pixel separation structure,” as claimed”
In response to applicant's contention, it is respectfully submitted that Kaneda discloses the metal wiring is disposed on the semiconductor region and of the dummy pixel.


    PNG
    media_image2.png
    914
    787
    media_image2.png
    Greyscale

Kaneda appears to show, see Fig. 4, a first pixel separation contact 54 & 55 having a bottom surface that is “disposed on the photodiode of the first dummy pixel ... and the first dummy pixel separation structure, not directly on or directly contact with the photodiode, however, show indication position in close proximity with”. 
Kaneda also discloses that “the first dummy pixel separation structure is between the first and second dummy pixels” (See modified Fig below).

    PNG
    media_image3.png
    641
    1325
    media_image3.png
    Greyscale

In modified Fig., the first dummy pixel separation structure 47 & 46 is between the first (left portion of the first dummy pixel 2DA) and second dummy pixels (Right portion of the second dummy pixel 2DB.
Furthermore, applicant argues that Kaneda does not teach or suggest a pixel separation contact that has a bottom surface disposed on the dummy pixel 2DA and 2DB.
However, according to the definition provided above, Kaneda discloses a pixel separation contact 54 & 55 disposed nearby or in close proximate with a pixel serration contact.
Furthermore, “a term on or disposed on,” has no special meaning in the claims because applicant has not defined that such meaning entails or define.  
Therefore, the rejection of claims 1-5, 7-10, 13, 20 under 35 U.S.C. 102(b) is deemed proper. In addition, for the rejection of claims 6, 11, 12, 14-19, the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Terminal Disclaimer
12/31/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,332,925 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899